Citation Nr: 1302622	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  08-29 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a left knee disability, and if so, entitlement to service connection for the same.

2.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a chronic back disability, and if so, entitlement to service connection for the same.

3.  Entitlement to an evaluation higher than 10 percent for service-connected residuals of a right knee injury.  

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and a mood disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

During the hearing, the Veteran submitted additional evidence and waived initial RO jurisdiction for this evidence.  The Board has accordingly accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. 
§§ 20.800; 20.1304.

The Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Board will therefore preliminarily consider the claims of service connection for a back disability and left knee disability under the provisions of 38 C.F.R. § 3.156, concerning the submission of new and material evidence to reopen a claim.

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.

In light of this holding and the fact that the Veteran also has been diagnosed with both a mood disorder and PTSD, the issue is recharacterized above as entitlement to service connection for an acquired psychiatric disability, to include PTSD and a mood disorder.   

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  As discussed in further detail in the REMAND section below, the Veteran has reasonably raised the issue of TDIU during the August 2010 hearing.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and is listing the raised TDIU claim as an issue on appeal.

The issue of an evaluation higher than 10 percent for a service-connected residuals of a right knee injury, entitlement to service connection for a left knee disability and chronic back disability, on the merits, and entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for a left knee disability was denied in an unappealed October 2001 decision of the RO.

2.  The evidence received since the October 2001 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a left knee disability.

3.  The Veteran's initial claim of service connection for a chronic back disability was denied in an unappealed October 2001 decision of the RO.

4.  The evidence received since the October 2001 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a chronic back disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2012).

2.  New and material evidence has been received to reopen the claim of service connection for a chronic back disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that claim on appeal is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012), as further action is being requested in this case.    

I.  Relevant law and regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209   (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

II.  Analysis 

As the evidence for the Veteran's back and left knee disabilities are similar, the Board will discuss these issues together.

In October 2001, the Veteran's claims for entitlement to service connection for a left knee disability and chronic back disability were denied by the RO.  Notice of this decision was mailed to the Veteran in November 2001.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).

In essence, the RO denied the Veteran's claim because the service treatment records did not show a chronic back or left knee disability existed, and there was no evidence linking a current back or left knee disability with the Veteran's service-connected right knee disability.  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after October 2001] evidence bears directly and substantially upon these matters. 

In September 2009, the RO received a document written by the Veteran's VA physician.  The physician opined that the Veteran's left knee and back prematurely wore-out due the Veteran favoring his service-connected right knee.  This opinion suggests that the Veteran's current left knee and chronic back disability may be aggravated by his service-connected right knee disability.  

Therefore, the Board finds that this evidence constitutes new and material evidence as to the issue on appeal.  As noted above, for the sole purpose of establishing whether new and material evidence has been submitted, the credibility of the medical opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra. 

This new evidence relates to unestablished facts necessary to substantiate the Veteran's left knee and chronic back claims, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2012).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claims of entitlement to service connection for a left knee disability and chronic back disability. 

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required before the left knee and chronic back claims may be adjudicated on the merits. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for a left knee disability, the appeal to this extent is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues of an increased evaluation for a residuals of a right knee injury, entitlement to service connection for a left knee disability, chronic back disability, and acquired psychiatric disability, as well as   entitlement to a total disability rating based upon individual unemployability must be remanded for further evidentiary development.

Increased evaluation for residuals of a right knee injury

During the August 2010 Board hearing, the Veteran testified that his right knee disability had worsened in severity since his last VA examination conducted in March 2008.  Indeed, an August 2010 VA treatment record notes that the Veteran has been in a wheelchair for more than a year.

The Veteran should be provided with a new VA examination for residuals of a right knee injury, especially given his testimony that he uses his wheelchair due to his right knee and back disabilities.  The Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In this case, the Veteran is certainly competent to testify as to his increase in severity since March 2008.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board believes that a medical examination assessing the current severity of the Veteran's residuals of a right knee injury is necessary to adequately decide this claim. 

Service connection for left knee and chronic back disabilities

In essence, the Veteran contends that his current left knee disability and chronic back disability are related to his service-connected residuals of right knee injury.  The medical evidence shows that the Veteran has been diagnosed with degenerative joint disease of the left knee as well as degenerative disc disease of the lumbar spine.

As noted above, the Veteran submitted a September 2009 opinion by his VA physician.   The physician opined that the Veteran's left knee and back prematurely wore-out due favoring his service-connected right knee.  This opinion suggests that the Veteran's current left knee and chronic back disability may be aggravated by his service-connected right knee disability.  It is not clear from this opinion why the Veteran would favor his right knee when treatment records show that his right knee seems to be in worse condition than his left knee.  For instance, a January 2000 private treatment record notes a diagnosis of advanced patellofemoral arthrosis with moderate lateral patellar subluxation and mild tibiofemoral arthrosis of the right knee.  In contrast, an August 1999 treatment record notes a diagnosis of mild-to-moderate osteoarthritis of left knee, minimally symptomatic.  

The Board acknowledges that the Veteran was afforded a VA examination in March 2008.  After conducting a review of the Veteran's claims file and examining the Veteran, the examiner concluded that degenerative joint disease of the left knee was not caused by or a result of right knee strain in service.  The examiner explained that his left knee disability was most likely due to an August 2008 injury instead.  The examiner also opined that his current degenerative lumbar spine was not caused by or a result of right knee strain in service.  He explained that the Veteran's current degenerative disease of his lumbar spine was due to post-service aging and not minor strain of the right knee in service.  The Board does not find that this examination is adequate.  Specifically, the examiner did not provide an opinion as to whether the Veteran's current left knee and chronic back disabilities were aggravated by his current service-connected residuals of right knee injury.  

For these reasons, the Board finds that a new examination is needed to determine whether the Veteran's left knee disability and back disability were caused or aggravated by his service-connected residuals of right knee injury.


Acquired psychiatric disability, to include PTSD and a mood disorder.  

The Veteran claims that his current psychiatric disability is related to his military service.  The Veteran has been most recently diagnosed with PTSD and a mood disorder.  The claims file includes several treatment records, a PTSD diagnostic evaluation and a VA examination conducted in April 2010.  The PTSD diagnostic evaluation and VA examination both note a diagnosis of a mood disorder.  The April 2010 examiner went on to say that the Veteran's symptoms did not meet the criteria to support a diagnosis of PTSD.  The April 2010 examiner also opined that the Veteran's mood disorder did not appear to be caused by his combat experiences in Vietnam, but rather appeared to be due to a combination of factors including the Veteran's medical conditions which have significantly affected his mobility and psychosocial stressors.  

The Board finds that further clarification is needed as to whether his current psychiatric disability has been caused by his service, or caused or aggravated by his service-connected medical disabilities.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

TDIU

Additionally, the issue of TDIU has been reasonably raised by the record during the August 2010 hearing.  Crucially, as noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In that connection, the issue of entitlement to TDIU should be adjudicated by the AOJ in light of the Court's decision in Rice.

Furthermore, the Board observes that the Veteran's TDIU claim is inextricably intertwined with his right knee disability claim.  In other words, if an increased rating is granted or denied for his right knee disability, and/or if service connection is granted or denied for the Veteran's left knee, chronic back or psychiatric disabilities; such may impact the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other]. 

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1. Send the Veteran a VCAA compliant notice letter informing him of the criteria necessary to establish TDIU.  Ask the Veteran to identify any additional, relevant private or VA treatment records that he wants VA to help him obtain.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records, if in existence.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected right knee disability.  The Veteran's claims folder, Virtual VA records, and a copy of this REMAND should be reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran's right knee, the examiner should document the Veteran's respective ranges of motion, and describe any functional impairment that exists, to include excess fatigue, weakness, and incoordination or instability.  In addition, the examiner should comment on the impact, if any, that the Veteran's right knee disability has on his ability to obtain and maintain gainful employment.  A report should be prepared and associated with the Veteran's VA claims folder.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his current chronic back disability and left knee disability. The claims file, Virtual VA records, and a copy of this Remand, should be reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should provide the following opinions:

a.  Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's left knee disability was caused by, or is aggravated by, the Veteran's service-connected right knee disability.  If the service-connected right knee aggravates (i.e., permanently worsens) a left knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation, to the extent possible.  See 38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).

b.  Is it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's chronic back disability was caused by, or is aggravated by, the Veteran's service-connected right knee disability.  If the service-connected right knee disability aggravates (i.e., permanently worsens) a chronic back disability, the examiner should identify the percentage of disability which is attributable to the aggravation, to the extent possible.  Id.

A rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder with the examiner who conducted the April 2010 PTSD examination.  If the April 2010 examiner is not available, another competent examiner should conduct the examination.  The claims file, Virtual VA records, and a copy of this Remand, should be reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should identify all psychiatric disorders that are currently manifested or that have been manifested at any time during the course of the appeal. 

For each psychiatric disorder identified, the examiner should provide an opinion as to the following:

a.  Is it at least as likely as not (i.e. 50 percent or greater probability) that any psychiatric disorder diagnosed had its onset during service or is otherwise related to service? 

b.  Is it at least as likely as not (i.e. 50 percent or greater probability) that any psychiatric disorder diagnosed is related to, was caused by, or is aggravated by the Veteran's service-connected disabilities, to include residuals of a right knee injury?  The examiner should name which service-connected disability aggravates the Veteran's psychiatric disorder.

If the service-connected residuals of a right knee injury aggravates (i.e., permanently worsens) the psychiatric disorder, the examiner should identify the percentage of disability which is attributable to the aggravation to the extent possible.  Id.

A rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. The Veteran is hereby notified that it is his responsibility to report for any and all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

6.  Following the completion of the foregoing, and undertaking any other development it deems necessary, review the record and adjudicate the Veteran's claim for service connection for left knee disability, chronic back disability, psychiatric disability as well as his claim for an increased evaluation for residuals of right knee injury and his TDIU claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued an appropriate SSOC, and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


